74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.William WRIGHT, Jr., Defendant-Appellant.
No. 95-5318.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 29, 1995.Decided Jan. 18, 1996.

Sterling H. Weaver, Sr., WEAVER LAW OFFICES, Portsmouth, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, Alan M. Salsbury, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
William Wright, Jr., appeals the 51-month sentence imposed by the district court after his previous sentence was reversed and remanded for resentencing.  Wright contends that the district court erred in failing to depart on the ground of sentence manipulation.  Because a decision not to depart from the guideline range is not reviewable on appeal, United States v. Bayerle, 898 F.2d 28, 31 (4th Cir.), cert. denied, 498 U.S. 819 (1990), we dismiss the appeal.


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED